     Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6960 Page 1 of 13



1       Sergenian Ashby LLP
        David A. Sergenian (SBN 230174)
2
        david@sergenianashby.com
3       1055 West Seventh Street, 33rd Floor
        Los Angeles, California 90017
4
        Tel. (323) 318-7771
5
        Attorneys for Third-Party Defendant
6
        Tauler Smith LLP
7

8
                          THE UNITED STATES DISTRICT COURT
9
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
         In re Outlaw Laboratory, LP               Case No. 3:18–cv–840–GPC–BGS
12
         Litigation                                consolidated with 3:18–cv–1882–
13                                                 GPC–BGS
14
                                                   DISCOVERY MATTER
15
                                                   Declaration of David A.
16
                                                   Sergenian Third-Party
17                                                 Defendant Tauler Smith LLP's
                                                   Ex Parte Application to Quash
18
                                                   Subpoena to Joseph Valerio
19

20

21

22

23

24

25

26

27

28
     Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6961 Page 2 of 13



1                          DECLARATION OF DAVID A. SERGENIAN
2             I, David A. Sergenian, declare as follows:
3             1.     I am attorney of record for Third-Party Defendant Tauler Smith LLP
4       in this action. The following matters are based upon my personal knowledge and
5       if called to testify to the matters set forth in this declaration, I could and would
6       do so competently.
7             2.     Attached as Exhibit A is a true and correct copy of the Notice of
8       Service of Subpoena to Joseph Valerio, served by Defendant-counterclaimant
9       Roma Mikha, Inc., and third-party plaintiffs NMRM, Inc. and Skyline Market,
10      Inc. on August 10, 2020.
11            I declare under penalty of perjury under the laws of the United States that
12      the foregoing is true and correct.
13

14            Dated: August 18, 2020
15

16                                                   /s/David A. Sergenian
                                                     David A. Sergenian
17

18

19

20

21

22

23

24

25

26

27

28
                                                    –1–
         Sergenian Decl. ISO Ex Parte Application                   Case No. 3:18–cv–840–GPC–BGS
         to Quash Subpoena to Joseph Valerio              Consolidated with 3:18–cv–1882–GPC–BGS
Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6962 Page 3 of 13




                                Exhibit A
Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6963 Page 4 of 13



    1    MARK POE (Bar No. 223714)
          mpoe@gawpoe.com
    2    RANDOLPH GAW (Bar No. 223718)
    3     rgaw@gawpoe.com
         SAMUEL SONG (Bar No. 245007)
    4     ssong@gawpoe.com
         VICTOR MENG (Bar No. 254102)
    5     vmeng@gawpoe.com
    6
         GAW | POE LLP
         4 Embarcadero, Suite 1400
    7    San Francisco, CA 94111
         Telephone: (415) 766-7451
    8    Facsimile: (415) 737-0642
    9    Attorneys for Defendants/Counterclaimant,
   10
         and Third-Party Plaintiffs

   11

   12
                            UNITED STATES DISTRICT COURT

   13
                          SOUTHERN DISTRICT OF CALIFORNIA

   14

   15
                                                     Case No. 18-CV-0840-GPC-BGS
   16    IN RE: OUTLAW LABORATORY,
   17
         LP LITIGATION                               NOTICE OF SERVICE OF
                                                     SUBPOENA
   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                                1                   NOTICE OF SUBPOENA
Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6964 Page 5 of 13



    1   PLEASE TAKE NOTICE THAT:
    2         Pursuant to Federal Rule of Civil Procedure 45(a)(4), Defendant-
    3   counterclaimant Roma Mikha, Inc., and third-party plaintiffs NMRM, Inc. and
    4   Skyline Market, Inc. (the “Stores”) hereby give notice that on today’s date they
    5   intend to serve the attached subpoena on Joseph Valerio.
    6

    7     Dated: August 10, 2020                    GAW | POE LLP
    8

    9                                               By:
                                                          Mark Poe
   10                                                     Attorneys for Roma Mikha, Inc.
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                                   1                     NOTICE OF SUBPOENA
Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6965 Page 6 of 13



    1                            CERTIFICATE OF SERVICE
    2                            Case No. 18-CV-0840 GPC BGS
    3     I HEREBY CERTIFY that on August 10, 2020, pursuant to an email service
    4   agreement among the parties, I served counsel for all parties the following
    5   document:
    6
          NOTICE OF SUBPOENA
    7

    8

    9
                                                    GAW | POE LLP
   10

   11
                                                    By:
   12                                                     Mark Poe
   13                                                     Attorneys for Roma Mikha, Inc.

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                                   1                     NOTICE OF SUBPOENA
   Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6966 Page 7 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Central District
                                                       __________ Districtofof
                                                                             California
                                                                               __________
             In re Outlaw Laboratory L.P. Litig.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. SD Cal No. 18-cv-840-GPC
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                    Joseph Valerio

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Exhibit A



  Place: Gaw | Poe LLP, 4 Embarcadero Center, Suite 1400                                Date and Time:
           San Francisco, CA 94111                                                                           08/20/2020 0:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        08/10/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                         s/ Mark Poe
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Roma Mikha, Inc,
Skyline Market, Inc., NMRM, Inc.                                         , who issues or requests this subpoena, are:
Mark Poe, Gaw | Poe LLP, San Francisco, CA 94111, mpoe@gawpoe.com, 415-766-7451

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
   Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6967 Page 8 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. SD Cal No. 18-cv-840-GPC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
   Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6968 Page 9 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6969 Page 10 of 13




                                          Exhibit A

                                       DEFINITIONS
         1.      In construing these Requests, the plural shall include the singular and
   the singular shall include the plural; a masculine, feminine or neuter pronoun shall
   not exclude the other genders; and the past tense includes the present tense and
   vice versa.
         2.      “YOU” means Joseph P. Valerio.
         3.      “TAULER SMITH” means the law firm Tauler Smith LLP, including
   its partners Robert Tauler and Mathew Smith, and any other attorney, employee, or
   independent contractor affiliated with that firm.
         4.      “OUTLAW” means plaintiff Outlaw Laboratory, LP, and all of its
   partners (including Michael Wear and Shawn Lynch), owners, employees, officers,
   directors and all persons or entities acting or purporting on its behalf or under its
   control, including independent contractors.
         5.      “COMMUNICATION” means any DOCUMENT by which
   information is transmitted from one person to another, including without limitation
   letter, facsimile, e-mail, instant messaging service, Skype,posts and messages on
   social media platforms such as Facebook and LinkedIn, and other similar forms of
   electronic correspondence.
         6.      “PULASKI LAW FIRM” means the Houston law firm Pulaski Law
   Firm PLLC and any successor to that firm, and includes any attorney, employee, or
   independent contractor affiliated with that firm.
         7.      “OUTLAW LITIGATION” means the matter by which TAULER
   SMITH and/or OUTLAW investigated and sent DEMAND LETTERS to RETAIL
   STORES, and all subsequent interactions with those stores.
         8.      “DEMAND LETTER” means any letter referencing Outlaw


                                              1
Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6970 Page 11 of 13




   Laboratory that was sent on Tauler Smith letterhead to any RETAIL STORE in the
   United States, threatening litigation in conjunction with the recipient’s alleged sale
   of any male enhancement product.
         9.       “SETTLEMENT AGREEMENT” means any written agreement,
   whether or not fully executed, pursuant to which anyone who received a
   DEMAND LETTER agreed to pay money to compromise the claims alleged
   therein, whether directly to TAULER SMITH, to Outlaw Laboratory, or to any law
   firm or other agent of Outlaw Laboratory.
         10.      “DOCUMENT” means any kind of written, typewritten, printed or
   recorded material within the scope of Federal Rule of Civil Procedure 34,
   including but without limitation, notes, memoranda, letters, reports, email, text
   messages, publications, contracts, recordings, and transcriptions of recordings and
   business records, no matter how prepared, and all drafts, working papers, routing
   slips and similar materials prepared in connection with such documents, whether
   used or not.
         11.      “RETAIL STORE” means any business in the United States that offers
   merchandise for retail store to end consumers.
         12.      “TRISTEEL” means the TriSteel and TriSteel 8 Hour products that
   YOU allegedly offer for sale as described in the COMPLAINT.
         13.      “RELATING TO” or “RELATE TO” means referring to, concerning,
   pertaining to, discussing, mentioning, containing, reflecting, evidencing,
   constituting, describing, displaying, showing, identifying, proving, disproving,
   consisting of, arising out of, supporting or contradicting.
                                        INSTRUCTIONS
         1.       Please produce all documents described in each Request below, other
   than any attorney-client privileged communications (i.e., communications between
   Tauler Smith and Outlaw Laboratory or any other client of the firm, exchanged for
                                              2
Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6971 Page 12 of 13




   purpose of securing legal advice or developing legal strategy.


                                      REQUESTS

            1.   Each and every DEMAND LETTER.
            2.   All documents reflecting the identity of any RETAIL STORE that
   received a DEMAND LETTER.
            3.   Each and every SETTLEMENT AGREEMENT.
            4.   All documents reflecting the identity of any RETAIL STORE that
   entered a SETTLEMENT AGREEMENT.
            5.   All documents reflecting any sums of money received by TAULER
   SMITH or OUTLAW in connection with SETTLEMENT AGREEMENTS.
            6.   All documents reflecting any financial arrangements between
   TAULER SMITH, OUTLAW, the PULASKI LAW FIRM, and/or any other law
   firm the represented Outlaw Laboratory in the OUTLAW LITIGATION, related to
   the distribution of proceeds from SETTLEMENT AGREEMENTS.
            7.   All documents reflecting any communications sent to or received
   from any RETAIL STORE or its counsel in the United States RELATING TO a
   DEMAND LETTER or a SETTLEMENT AGREEMENT, including any notes or
   other commemorations of such communications or conversations.
            8.   All documents related to any sales of TRISTEEL, including any
   analysis of the actual or perceived impact of the OUTLAW LITIGATION on such
   sales.
            9.   All documents reflecting any communications between YOU and
   TAULER SMITH related to this ACTION.




                                            3
     Case 3:18-cv-00840-GPC-BGS Document 277-2 Filed 08/18/20 PageID.6972 Page 13 of 13



1                                  CERTIFICATE OF SERVICE
2             In Re: Outlaw Laboratory, LP Litigation, Case No.: 3:18-cv-00840-GPC-
3       BGS
4             I hereby certify that on August 18, 2020, copies of Declaration of David
5       A. Sergenian Third-Party Defendant Tauler Smith LLP's Ex Parte Ap-
6       plication to Quash Subpoena to Joseph Valerio were filed electronically
7       through the Court’s CM/ECG system, and served by U.S. mail on all counsel of
8       record unable to accept electronic filing.
9

10                                                 Sergenian Ashby LLP

11

12                                                 By: /s/David A. Sergenian
                                                   David A. Sergenian
13
                                                   Attorneys for Third-Party Defendant
14                                                 Tauler Smith LLP
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     –1–
        Sergenian Decl. ISO Ex Parte Application                     Case No. 3:18–cv–840–GPC–BGS
        to Quash Subpoena to Joseph Valerio                Consolidated with 3:18–cv–1882–GPC–BGS
